         Case 2:20-cv-00776-JMG Document 66 Filed 10/30/20 Page 1 of 1

                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

EDWARD STEWART,                            :
             Plaintiff,                    :
                                           :
                     v.                    :      Civil No. 2:20-cv-00776-JMG
                                           :
DAVID FELDMAN, et al.,                     :
                  Defendants.              :
____________________________________


                                          ORDER

       AND NOW, this 30th day of October, 2020, upon consideration of Defendants’ Motion for

Extension of Time (ECF No. 65), IT IS HEREBY ORDERED that Defendants’ Motion is

GRANTED in part. Defendants shall produce all documents in full compliance with the Court’s

Order of October 22, 2020 (ECF No. 63) by Friday, October 30, 2020. No further extensions will

be granted.



                                           BY THE COURT:




                                           /s/ John M. Gallagher
                                           JOHN M. GALLAGHER
                                           United States District Court Judge
